        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

CORNERSTONE CHEMICAL                         §          CIVIL ACTION NO. 2:20-CV-1411
COMPANY                                      §
                                             §
V.                                           §                                     JUDGE
                                             §
M/V NOMADIC MILDE, IMO No.                   §
9463554, her engines, tackle, equipment,     §                     MAGISTRATE JUDGE
furniture, appurtenances, etc., in rem;      §
M/V ATLANTIC VENUS, IMO No.                  §                              ADMIRALTY
9628257, her engines, tackle, equipment,     §
furniture, appurtenances, etc., in rem;      §
and,    CRESCENT         TOWING       &      §
SALVAGE, INC., in personam                   §

                                   VERIFIED COMPLAINT

         NOW COMES, plaintiff, Cornerstone Chemical Company (“Cornerstone”), through

undersigned counsel, and files this Verified Complaint against defendants, the M/V NOMADIC

MILDE, IMO No. 9463554, her engines, tackle, equipment, furniture, appurtenances, etc.

(“NOMADIC MILDE”), in rem, the M/V ATLANTIC VENUS, IMO No. 9628257, her engines,

tackle, equipment, furniture, appurtenances, etc. (“ATLANTIC VENUS”), and Crescent Towing

& Salvage Inc. (“Crescent”), in personam, for damages and maritime arrest, and upon

information and belief, avers as follows:

                                    Jurisdiction and Venue

                                              1.

         This is an admiralty and maritime claim within this Court’s admiralty jurisdiction

pursuant to 28 U.S.C. § 1333, Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims of the Federal Rules of Civil Procedure, and Federal Rule of Civil Procedure

9(h). On or about May 8, 2020, the NOMADIC MILDE, owned and/or operated by Nomadic



{N1771044 -}                                  1
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 2 of 11



Short Sea Shipping AS, dragged her anchors, when the NOMADIC MILDE allided with the

ATLANTIC VENUS causing both vessels to become entangled in a “T” formation, near

Cornerstone’s dock on the Lower Mississippi River, near Waggaman, Louisiana (“Cornerstone’s

Dock”). During efforts to extricate the foregoing vessels from each other, the NOMADIC

MILDE while being assisted by the Tug ERVIN S. COOPER and the Tug NED FERRY, both

owned and operated by Crescent, thereafter allided with Cell No. 2 of Cornerstone’s Dock,

causing extensive damage to Cornerstone’s Dock (hereafter “the Allision”) and to Cornerstone as

discussed in greater detail herein.

                                               2.

         Venue is proper in this District as the NOMADIC MILDE and ATLANTIC VENUS are

or will be within the physical jurisdiction of this Court during the pendency of this action, in

accordance with Admiralty Rule C, and Cornerstone’s Dock is also within the physical

jurisdiction of this Court.

                                             Parties

                                               3.

         At all material times, Cornerstone was and is a corporation, organized and existing

pursuant to the laws of Delaware, with a place of business in Waggaman, Louisiana, registered to

do and doing business in the State of Louisiana.

                                               4.

         At all material times, defendant in rem, the NOMADIC MILDE, was and is, upon

information and belief, a general cargo vessel, owned and/or operated by Nomadic Short Sea

Shipping AS, a joint stock company organized under the laws of Norway, with its principal

offices in Bergen, Norway.



{N1771044 -}                                       2
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 3 of 11



                                                 5.

         At all material times, defendant in rem, the ATLANTIC VENUS, was and is, upon

information and belief, a bulk carrier, owned by Golden Helm Shipping S.A. (a sociedad

anonima, organized under the laws of Panama, with its principal offices in Japan), operated by

Osaka Shipping Co. Ltd. and managed by Osaka Fleet Co., Ltd., both Japanese business entities,

with their principal offices in Japan.

                                                 6.

         At all material times, defendant in personam, Crescent, was and is, a corporation existing

under the laws of the State of Louisiana, who has appointed CT Corporation System, 3867 Plaza

Tower Drive, Baton Rouge, Louisiana, 70816, as its registered agent for service of process.

Crescent was the owner and/or operator of the Tug ERVIN S. COOPER and the Tug NED

FERRY, and the employer of their masters and crews, at all material times. Crescent maintains

an office and otherwise conducts business within the physical jurisdiction of this Court.

                                         General Allegations

                                                 7.

         On May 8, 2020, the NOMADIC MILDE and ATLANTIC VENUS were at anchor near

the Ama Anchorage in the Lower Mississippi River.

                                                 8.

         On information and belief, the NOMADIC MILDE hired, retained, or otherwise

contracted for the services of the Tug ERVIN S. COOPER and the Tug NED FERRY to

maintain the NOMADIC MILDE’s position in the Mississippi River and to otherwise prevent

her from colliding with nearby vessels or alliding with nearby structures, such as Cornerstone’s

Dock.



{N1771044 -}                                     3
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 4 of 11



                                               9.

         The NOMADIC MILDE began dragging her anchors, while her engines were off or

otherwise inoperable, and thereafter her port-side, near midships, struck the bow of the

ATLANTIC VENUS, causing the NOMADIC MILDE and the ATLANTIC VENUS to both

drag their anchors downstream in a “T” shape, while not underpower, near Cornerstone’s Dock.

                                               10.

         The Tug ERVIN S. COOPER and Tug NED FERRY attempted to disentangle the

NOMADIC MILDE and ATLANTIC VENUS from each other.

                                               11.

         After the situation appeared to have stabilized with all vessels near the middle of the

Mississippi River, the NOMADIC MILDE engaged her engines while dropping her anchor

chains, while the anchor chains of the ATLANTIC VENUS remained taut.

                                               12.

         Thereafter, the starboard anchor chain of the NOMADIC MILDE failed, the NOMADIC

MILDE’s propeller, on information and belief, cut an anchor chain of the ATLANTIC VENUS,

and the NOMADIC MILDE travelled at such a speed that it could not be stopped in time,

alliding with Cell No. 2 of Cornerstone’s Dock at approximately 6:58 p.m. on May 8, 2020,

rendering Cell No. 2 a total loss and unsuitable to berth vessels, and also damaging the nearby

Cell No. 3.

                                               13.

         At all material times, Cornerstone’s Dock, Cell No. 2 and Cell No. 3 were lighted,

operated and constructed in accordance with the applicable permits and laws, and therefore was a

marked obstruction to navigation on the applicable navigation charts. Cornerstone and its dock



{N1771044 -}                                    4
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 5 of 11



were free from negligence or fault in the Allision.

                                                 14.

                 First Cause of Action for Negligence and Statutory Violations

         The Allision and Cornerstone’s resulting damages were legally caused by the fault and

neglect of the NOMADIC MILDE, the ATLANTIC VENUS, the Tug ERVIN S. COOPER, and

the Tug NED FERRY as well as Crescent, jointly and severally, as follows:

         (A)    The masters and crews of the aforementioned vessels were not reasonably fit to

                operate them;

         (B)    Violating Rule 5 of the Inland Rules of Navigation (hereafter identified as “Rule”)

                (failure to maintain a proper look-out);

         (C)    Violating Rule 6 (failure to maintain a safe speed);

         (D)    Violating Rule 7 (failure to timely determine if a risk of allision existed);

         (E)    Violating Rule 8 (failure to take prompt and proper action to avoid the allision);

         (F)    Violation of the anchorage regulations, 33 C.F.C. § 110.195

         (G)    The violation of any other applicable statute, rule or regulation that will be proven

                at the trial of this matter;

         (H)    Failing to maintain a proper and sufficient anchor watch;

         (I)    Failing to monitor the anchors and anchor chains and thereby timely increase the

                catenary and/or scope of the anchor chains as required under the anticipated and

                prevailing river and weather conditions;

         (J)    Failing to adequately and timely communicate and to co-ordinate the efforts to

                extricate the NOMADIC MILDE from the ATLANTIC VENUS;

         (K)    Failing to operate the foregoing vessels in a proper and safe manner; and



{N1771044 -}                                      5
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 6 of 11



         (L)    All other acts of negligence or fault that will be proven at the trial of this matter.

         Cornerstone reserves the right to amend this paragraph as discovery proceeds.

                          Second Cause of Action for Unseaworthiness

                                                      15.

         The Allision and Cornerstone’s resulting damages were legally caused by the

unseaworthy conditions of the NOMADIC MILDE, ATLANTIC VENUS, the Tug ERVIN S.

COOPER, the Tug NED FERRY, and the breaches of the warranty of seaworthiness by

Crescent, jointly and severally, as follows:

         (A)    Failing to provide a competent master and crew;

         (B)    Failing to have on board and / or to timely consult the appropriate navigation

                charts of the area of Cornerstone’s Dock, which was marked on the applicable

                navigation charts as an obstruction to navigation;

         (C)    Failing to equip the NOMADIC MILDE with adequate anchors and anchor chains

                to maintain her position under the anticipated and prevailing river and weather

                conditions; and

         (D)    All other unseaworthy conditions of the foregoing vessels and breaches of the

                warranty of seaworthiness by their respective owners and operators that will

                proven at the trial of this matter.

         Cornerstone reserves the right to amend this paragraph as discovery proceeds.

                                            CAUSATION

                                                      16.

         The foregoing acts of negligence, statutory and regulatory violations, and the respective

breaches of the warranty of seaworthiness by Crescent and the unseaworthy conditions of the



{N1771044 -}                                          6
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 7 of 11



NOMADIC MILDE, the ATLANTIC VENUS, the Tug ERVIN S. COOPER, and the Tug NED

FERRY were the legal and proximate causes of the Allision, for which Crescent, the NOMADIC

MILDE and ATLANTIC VENUS are jointly and severally liable for Cornerstone’s resulting

damages.

                                                17.

         Cornerstone specifically pleads the legal presumption of fault otherwise known as the

Rule of THE OREGON and the legal presumption of causation otherwise known as the Rule of

THE PENNSYLVANIA.

                                            DAMAGES

                                                18.

         As a result of the Allision, Cornerstone suffered physical damage to its Cell No. 2, Cell

No. 3 and related structures, which required surveying, inspection, replacement of Cell No. 2,

repairs to Cell No. 3, and, temporary repairs to Cornerstone’s Dock in an attempt to maintain

Cornerstone’s ability to continue to receive and to deliver designated cargoes (thereby mitigating

its potential economic losses), the cost of which is presently estimated to be $52,326,181.00.

                                                19.

         As a result of the loss of use of Cell Nos. 2 and 3 pending their surveying, inspection and

repair, Cornerstone has also lost profit and incurred expenses and losses associated with projects

planned in advance of the Allision and now delayed, anticipated demurrage in varying rates from

vessels that were scheduled prior to the Allision to call at Cornerstone’s Dock but cannot now

because of the total loss of Cell No. 2 and the partial damage to Cell No. 3, expenses to maintain

Cornerstone and its lessees’ chemical plant / refinery in proper working condition while the




{N1771044 -}                                     7
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 8 of 11



facilities are shut down during repairs (“Estimated Economic Losses”), presently estimated to be

$4,834,265.00, and other losses and damages to be shown at the trial of this matter.

                                                 20.

         In addition to the foregoing damages, Cornerstone is entitled to recover from all

defendants pre-judgment interest at the Louisiana judicial rate or federal rate of interest

(whichever is greater) on its damages from May 8, 2020, through the date of entry of the

judgment, and post-judgment interest until paid, all costs of these proceedings, any fees or

expenses of the United States Marshal Service or its representative, and for the attorney’s fees

incurred in bringing this action.

                                                 21.

         Cornerstone itemizes its damages for which all defendants are jointly and severally liable,

as follows:

Estimated Costs to Replace and Repair                                               $52,326,181.00
Damage

Estimated Economic Losses                                                           $ 4,834,265.00

Prejudgment Interest for three years at 5.75%                                       $ 9,774,436.00

Court Costs, Marshall’s Fees and Expenses                                               $20,000.00

TOTAL                                                                               $66,954,882.00

                         Request for Arrest of the NOMADIC MILDE
                         Pursuant to Supplemental Admiralty Rule C

                                                 22.

         The NOMADIC MILDE is or will be within this District during the pendency of this

admiralty and maritime claim.




{N1771044 -}                                      8
        Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 9 of 11



                                                23.

         Pursuant to Rule C of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, Cornerstone is entitled to arrest the NOMADIC MILDE to

satisfy Cornerstone’s claims, including all damages, pre-judgment interest, costs, expenses, and

attorneys’ fees as alleged with more specificity supra.

                        Request for Arrest of the ATLANTIC VENUS
                         Pursuant to Supplemental Admiralty Rule C

                                                24.

         The ATLANTIC VENUS is or will be within this District during the pendency of this

admiralty and maritime claim.

                                                25.

         Pursuant to Rule C of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, Cornerstone is entitled to arrest the ATLANTIC VENUS to

satisfy Cornerstone’s claims, including all damages, pre-judgment interest, costs, expenses, and

attorneys’ fees as alleged with more specificity supra.

                                                26.

         Cornerstone agrees to release and hold harmless and indemnify the United States of

America, the United States Marshal, their agents, servants, employees, and all others for whom

they are responsible, from any and all liability or responsibility for claims arising from the arrest

and attachment of the aforesaid NOMADIC MILDE and ATLANTIC VENUS.

         All and singular the foregoing premises are true and correct within the admiralty

jurisdiction of this Honorable Court.

         WHEREFORE, plaintiff, Cornerstone Chemical Company, prays:

         1.     That this Verified Complaint be deemed good and sufficient;

{N1771044 -}                                     9
       Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 10 of 11



         2.    That process in due form of law, according to the rules and practices of this

               Honorable Court, issue against the M/V NOMADIC MILDE, her engines, tackle,

               apparel, furniture, equipment, and all other necessaries, in rem, by way of arrest

               pursuant to Supplemental Admiralty Rule C, and that all persons claiming interest

               in said vessel be required to appear and to answer under oath, all and singular the

               matters aforesaid;

         3.    That process in due form of law, according to the rules and practices of this

               Honorable Court, issue against the M/V ATLANTIC VENUS, her engines, tackle,

               apparel, furniture, equipment, and all other necessaries, in rem, by way of arrest

               pursuant to Supplemental Admiralty Rule C, and that all persons claiming interest

               in said vessel be required to appear and to answer under oath, all and singular the

               matters aforesaid;

         4.    That process in due form of law, according to the rules and practices of this Court,

               issue against Crescent Towing & Salvage Inc. requiring it to appear and to answer

               under oath, all and singular the matters aforesaid;

         5.    That after due proceedings are had, there be judgment entered in favor of plaintiff,

               Cornerstone Chemical Company, and against defendant, the NOMADIC MILDE,

               her engines, tackle, apparel, furniture, equipment, and all other necessaries, in

               rem, the ATLANTIC VENUS, her engines, tackle, apparel, furniture, equipment,

               and all other necessaries, in rem as well as Crescent Towing & Salvage Inc., in

               personam, casting all defendants jointly and severally liable for damages to

               plaintiff in the amount of US$ 66,954,882.00, with prejudgment interest,

               attorney’s fees, and all costs of these proceedings; and,



{N1771044 -}                                    10
       Case 2:20-cv-01411-EEF-JVM Document 1 Filed 05/11/20 Page 11 of 11



         6.    That this Court grant Cornerstone Chemical Company such other and further

               relief as may be just and proper.

                                      Respectfully submitted:


                                      /s/   James D. Bercaw
                                      ROBERT J. STEFANI, # 19248
                                      JAMES D. BERCAW, # 20492
                                      LAURENT J. DEMOSTHENIDY, # 30473
                                      W. SPENCER KING, #35863
                                      KING & JURGENS, L.L.C.
                                      201 St. Charles Avenue, 45th Floor
                                      New Orleans, Louisiana 70170
                                      Telephone: (504) 582-3800
                                      Facsimile: (504) 582-1233
                                      E-Mail: jbercaw@kingjurgens.com
                                               rstefani@kingjurgens.com
                                                LJD@kingjurgens.com
                                               sking@kingjurgens.com

                                      Attorneys for Cornerstone Chemical Company


PLEASE SERVE:

The Master of the M/V NOMADIC MILDE, IMO 9463554
and Issue a Warrant for the Arrest of the M/V NOMADIC MILDE

The Master of the M/V ATLANTIC VENUS, IMO 9628257
and Issue a Warrant for the Arrest of the M/V ATLANTIC VENUS

PLEASE ISSUE SUMMONSES AS FOLLOWS:

Crescent Towing & Salvage Inc.
through its registered agent for service of process:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana, 70816




{N1771044 -}                                       11
